Case: 1:16-cr-00329-SL
  Case:                 Doc
         1:16-cr-00329-SL   #: 450-14
                          Doc         Filed: 12/13/18
                               #: 398 Filed: 02/05/19 11 of
                                                         of 358.
                                                            11. PageID
                                                                 PageID#:#:<pageID>
                                                                            11339
                                                                                2083


 1
                             UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION
 3
 4       UNITED STATES OF AMERICA,
 5                      Plaintiff,                 Case No. 1:16CR329
                                                   Akron, Ohio
 6                vs.                              Tuesday, July 3, 2018
                                                   8:45 a.m.
 7       EDWARD R. HILLS,
         SARI ALQSOUS,
 8       YAZAN B. AL-MADANI,
         TARIQ SAYEGH,
 9
                        Defendants.
10
11
                                  TRANSCRIPT OF TRIAL
12                        VOLUME 8, PAGES 2083 THROUGH 2440
                            BEFORE THE HONORABLE SARA LIOI
13                      UNITED STATES DISTRICT JUDGE AND A JURY
14
         APPEARANCES:
15
         For the Government: Om M. Kakani
16                           James P. Lewis
                             Michael L. Collyer
17                           Office of the U.S. Attorney - Cleveland
                             Carl B. Stokes U.S. Courthouse
18                           801 Superior Avenue, West, Suite 400
                             Cleveland, Ohio 44113
19                           (216) 622-3600
20       For Defendant Hills: Tanya F. Miller
                              Dubose Miller
21                            75 14th Street, NE, Suite 2110
                              Atlanta, Georgia 30309
22                            (404) 720-8111
23                                  Sarah B. Flack
                                    1100 Peachtree Street, NE, Suite 250
24                                  Atlanta, Georgia 30309
                                    (678) 653-0830
25


                                                                                      14
Case: 1:16-cr-00329-SL
  Case:                 Doc
         1:16-cr-00329-SL   #: 450-14
                          Doc         Filed: 12/13/18
                               #: 398 Filed: 02/05/19 22 of
                                                         of 358.
                                                            11. PageID
                                                                 PageID#:#:<pageID>
                                                                            11340
                                                                                2084


 1       For Defendant Alqsous:
                              John R. Mitchell
 2                            Thompson Hine - Cleveland
                              3900 Key Tower
 3                            127 Public Square
                              Cleveland, Ohio 44114
 4                            (216) 566-5847
 5                                  Joseph R. Klammer
                                    Klammer Law Office
 6                                  7483 Center Street, Suite 6
                                    Mentor, Ohio 44060
 7                                  (440) 974-8484
 8       For Defendant Al-Madani:
                              Subodh Chandra
 9                            Patrick C. Haney
                              Chandra Law Firm
10                            1265 West Sixth Street, Suite 400
                              Cleveland, Ohio 44113
11                            (216) 578-1700
12                                  Richard H. Drucker
                                    Law Office of Margaret W. Wong
13                                  3150 Chester Avenue
                                    Cleveland, Ohio 44114
14                                  (216) 566-9908
15       For Defendant Sayegh:
                              Richard H. Blake
16                            Jennifer D. Armstrong
                              McDonald Hopkins - Cleveland
17                            600 Superior Avenue, E, Suite 2100
                              Cleveland, Ohio 44114
18                            (216) 348-5809
19       Court Reporter:            Caroline Mahnke, RMR, CRR, CRC
                                    Federal Building & U.S. Courthouse
20                                  2 South Main Street, Suite 568
                                    Akron, Ohio 44308
21                                  (330) 252-6021
22
23
24
         Proceedings recorded by mechanical stenography; transcript
25       produced by computer-aided transcription.
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 22
                                                         3 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11360
                                                                                 2104


 1        be similar.
 2        Q.     Okay. If we could see Exhibit 56.
 3               What is Exhibit 56, Dr. Walker?
 4        A.     Exhibit 56 is a dental chair which has a typodont
 5        strapped to the headrest of the chair that mimics a
 6        patient's oral cavity.
 7        Q.     So when you got to the hospital, you indicated you
 8        were taken to this back room with clinical chairs. Was
 9        there a typodont already set up?
10        A.     Yes. It was already set up.
11        Q.     And what did you do once you got to the back area?
12        A.     I performed a preparation on a molar tooth which would
13        mimic the preparation of a crown, for a crown, in the
14        typodont. I prepared the tooth for a crown.
15        Q.     Did anyone supervise you from MetroHealth while you
16        were doing this, or monitor you?
17        A.     Yes.
18        Q.     Who was that?
19        A.     That was -- did this cut off?
20                      MR. LEWIS: I think you lost the mic.
21                      THE COURT: Okay.
22                      THE WITNESS: Can you hear me? Okay.
23               Yes, I was monitored by the resident who directed me
24        to that area.
25        BY MR. LEWIS:
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 23
                                                         4 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11361
                                                                                 2105


 1        Q.     And this dental chair we're looking at, the dental
 2        chair you used, was that a chair that could be used to see
 3        patients?
 4        A.     Yes.
 5        Q.     About how long were you at MetroHealth?
 6        A.     Maybe an hour.
 7        Q.     Okay. And after going to MetroHealth, what happened?
 8        A.     I satisfied the requirement for my clinical testing.
 9        Q.     And, sir, you paid $3,000; is that what you indicated?
10        A.     Yes.
11        Q.     Did you ever make any payments to MetroHealth
12        Hospital?
13        A.     No.
14        Q.     And the supplies and equipment and chairs and facility
15        you used, was that all provided to you when you arrived at
16        the hospital?
17        A.     Yes.
18                      MR. LEWIS: May I have a moment, Your Honor?
19                      THE COURT: You may.
20                      MR. LEWIS: No further questions, Your Honor.
21                      THE COURT: Thank you, Mr. Lewis.
22               Ms. Flack, you may cross-examine the witness.
23                        CROSS-EXAMINATION OF JOSEPH WALKER
24        BY MS. FLACK:
25        Q.     Good morning, Dr. Walker.
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 24
                                                         5 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11362
                                                                                 2106


 1        A.     Good morning.
 2        Q.     My name is Sarah Flack. I've got a couple questions
 3        for you.
 4               I want to start where you guys sort of left off on
 5        direct.
 6               You indicated that the supplies you used during this
 7        crown and bridge procedure, it was a typodont, right?
 8        A.     Yes.
 9        Q.     And is that what we saw in Exhibit 56, the mouth we
10        saw in that picture?
11        A.     Yes.
12        Q.     Is that a typodont?
13        A.     Yes.
14        Q.     And then the mannequin head?
15        A.     Yes.
16        Q.     And did you take the mannequin head or the typodont
17        with you when you left?
18        A.     No.
19        Q.     Did you take the chair with you that you used?
20        A.     No.
21        Q.     And you indicated that there was one doctor who sort
22        of supervised, or dentist who supervised you doing this
23        procedure; is that right?
24        A.     Yes.
25        Q.     And you said the procedure took about an hour?
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 25
                                                         6 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11363
                                                                                 2107


 1        A.     Well, the whole time I was at Metro Hospital was about
 2        an hour. The procedure was faster.
 3        Q.     How quick do you think the procedure was?
 4        A.     Ten minutes, 15 minutes. It doesn't take me long to
 5        prep a tooth.
 6        Q.     And did you take any materials or supplies in that 10
 7        or 15 minutes with you when you left?
 8        A.     No, I did not.
 9        Q.     Now, you indicated that you knew Dr. Hills from
10        growing up in your younger years in Tennessee?
11        A.     Correct.
12        Q.     But taking that aside, you didn't choose OHE because
13        you knew Dr. Hills; is that right?
14        A.     No, I did not.
15        Q.     In fact, you said the board, the Ohio State Dental
16        Board, was the one who guided you to use OHE?
17        A.     That's correct.
18        Q.     Now, you indicated that it was a resident that
19        was -- that oversaw the procedure at MetroHealth?
20        A.     Yes.
21        Q.     But you don't in fact know whether it was a resident?
22        A.     No, I don't. He appeared to be a resident.
23        Q.     But it was just one person, one staff member from
24        MetroHealth?
25        A.     Well, I asked him what was his name. He said
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 26
                                                         7 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11364
                                                                                 2108


 1        "doctor," so in my mind he was a resident.
 2        Q.     Okay. You said he said "doctor" --
 3        A.     I don't know his name. He was a doctor.
 4                      MS. FLACK: Okay. If I may have a moment, Your
 5        Honor.
 6                      THE COURT: You may.
 7                      MS. FLACK: That's all I have at this time, Your
 8        Honor.
 9                      THE COURT: Thank you, Ms. Flack.
10               Mr. Klammer.
11                      MR. KLAMMER: Nothing, Judge.
12                      MR. HANEY: On behalf of Dr. Al-Madani, no cross.
13                      THE COURT: Mr. Blake.
14                      MR. BLAKE: Nothing, Your Honor.
15                      THE COURT: Mr. Lewis, anything further?
16                      MR. LEWIS: No, thank you, Your Honor.
17                      THE COURT: Very well, Doctor. You are excused.
18        You may take that water with you, but you may not take the
19        lapel mic with you. So let me help you with that.
20               Thank you. Be careful as you step down.
21               Take care.
22               The government may call its next witness.
23                      MR. KAKANI: Judge, the government calls Dr.
24        Stuart Katz, K-A-T-Z.
25                      THE COURT: Thank you.
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 27
                                                         8 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11365
                                                                                 2109


 1               Dr. Katz, if you would approach the courtroom deputy
 2        clerk who is standing in front of me, she will administer
 3        the oath to you.
 4                                       STUART KATZ,
 5                of lawful age, a witness called by the Government,
 6                  being first duly placed under oath, was examined
 7                               and testified as follows:
 8                      THE COURT: All right. And Mr. Kakani, you may
 9        inquire.
10                      MR. KAKANI: Thank you, Your Honor.
11                          DIRECT EXAMINATION OF STUART KATZ
12        BY MR. KAKANI:
13        Q.     Dr. Katz, could you please state your first name and
14        your last name and spell your last name for the record?
15        A.     Stuart Katz, K-A-T-Z.
16        Q.     Okay. And sir, what is it you do for a living?
17        A.     I'm a dentist.
18        Q.     How long have you been a dentist?
19                      MS. MILLER: I can't see the witness, and I can't
20        really hear him that well because he is sort of back.
21                      THE COURT: Okay. If you could just move in
22        front of the microphone. There you go. Thank you.
23        BY MR. KAKANI:
24        Q.     And if you could, Dr. Katz, if you could speak
25        straight into the microphone slowly and loudly.
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 28
                                                         9 of
                                                           of 11.
                                                              358.PageID
                                                                   PageID#:#:<pageID>
                                                                              11366
                                                                                 2110


 1               I'm sorry. You said you're a dentist, correct?
 2        A.     Yes.
 3        Q.     How long have you been a dentist?
 4        A.     Forty-nine years.
 5        Q.     And where did you go for dental school?
 6        A.     Case Western Reserve School of Dental Medicine.
 7        Q.     And where are you licensed to be a dentist, what
 8        states?
 9        A.     Ohio.
10        Q.     Are you licensed to be a dentist anywhere else?
11        A.     No.
12        Q.     And have you been practicing all 49 years?
13        A.     Yes.
14        Q.     Okay. What type of dentistry do you do?
15        A.     General dentistry.
16        Q.     I'm going to fast forward a little bit.
17               Did there come a time in the State of Ohio when your
18        license to practice as a dentist was subject to the Ohio
19        State Dental Board?
20        A.     Yes.
21        Q.     Okay. Approximately when was that?
22        A.     About nine years ago.
23        Q.     Okay. So 2009 time frame?
24        A.     Approximately, yes.
25        Q.     Okay. Please explain to the jury what happened with
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 357
                                                         10 of
                                                            of 11.
                                                               358.PageID
                                                                    PageID#:#:<pageID>
                                                                               11695
                                                                                  2439


  1                                         I N D E X
  2         DIRECT EXAMINATION OF JOSEPH WALKER                               2087
  3         BY MR. LEWIS
  4         CROSS-EXAMINATION OF JOSEPH WALKER                                2105
  5         BY MS. FLACK
  6         DIRECT EXAMINATION OF STUART KATZ                                 2109
  7         BY MR. KAKANI
  8         CROSS-EXAMINATION OF STUART KATZ                                  2130
  9         BY MS. FLACK
10          REDIRECT EXAMINATION OF STUART KATZ                               2139
11          BY MR. KAKANI
12          DIRECT EXAMINATION OF JEAN KENNEDY                                2145
13          BY MR. LEWIS
14          CROSS-EXAMINATION OF JEAN KENNEDY                                 2173
15          BY MS. MILLER
16          CROSS-EXAMINATION OF JEAN KENNEDY                                 2188
17          BY MR. KLAMMER
18          REDIRECT EXAMINATION OF JEAN KENNEDY                              2191
19          BY MR. LEWIS
20          RECROSS-EXAMINATION OF JEAN KENNEDY                               2193
21          BY MS. MILLER
22          DIRECT EXAMINATION OF SADAR ABADI                                 2195
23          BY MR. COLLYER
24          CROSS-EXAMINATION OF SADAR ABADI                                  2247
25          BY MS. MILLER
Case:
 Case:1:16-cr-00329-SL
        1:16-cr-00329-SLDoc
                         Doc#: #:
                               450-14  Filed: 12/13/18
                                  398 Filed:   02/05/19 358
                                                         11 of
                                                            of 11.
                                                               358.PageID
                                                                    PageID#:#:<pageID>
                                                                               11696
                                                                                   2440


  1         CROSS-EXAMINATION OF SADAR ABADI                                  2276
  2         BY MR. KLAMMER
  3         REDIRECT EXAMINATION OF SADAR ABADI                               2286
  4         BY MR. COLLYER
  5         RECROSS-EXAMINATION OF SADAR ABADI                                2293
  6         BY MS. MILLER
  7         RECROSS-EXAMINATION OF SADAR ABADI                                2293
  8         BY MR. KLAMMER
  9         DIRECT EXAMINATION OF CHARLES AKIN                                2295
10          BY MR. LEWIS
11          CROSS-EXAMINATION OF CHARLES AKIN                                 2321
12          BY MS. MILLER
13          CROSS-EXAMINATION OF CHARLES AKIN                                 2341
14          BY MR. KLAMMER
15          REDIRECT EXAMINATION OF CHARLES AKIN                              2344
16          BY MR. LEWIS
17          DIRECT EXAMINATION OF MALYNDA FRANKS                              2347
18          BY MR. KAKANI
19
20                                C E R T I F I C A T E
21               I certify that the forgoing is a correct transcript
22        from the record of proceedings in the above-entitled matter.
23
24                        S/Caroline Mahnke                          12/12/2018
25                        Caroline Mahnke, RMR, CRR, CRC                    Date
